                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

HARBOR GATES CAPITAL, LLC

     Plaintiff,
v.                                     Case No. 8:20-cv-887-VMC-JSS

APOTHECA BIOSCIENCES, INC.,
and SAEED TALARI,

     Defendants.
____________________________/

                                 ORDER

     This matter comes before the Court upon consideration of

Defendant Saeed Talari’s Motion to Dismiss Third Amended

Complaint (Doc. # 66), filed on March 18, 2021. Plaintiff

Harbor Gates Capital, LLC responded in opposition on April 1,

2021. (Doc. # 67). For the reasons that follow, the Motion is

denied.

I.   Background

     According to the third amended complaint, Defendant

Apotheca Biosciences, Inc. is a Nevada corporation that has

branded   itself    as   “a   global   leader   in   discovering   new

cannabinoid medical technologies.” (Doc. # 63 at ¶¶ 6, 11).

“In an effort to launch a new pharmaceutical grade CBD product

line,   Defendant    Apotheca    incorporated    a   new   subsidiary,

ProMED Biosciences, Inc.” (Id. at ¶ 12).
      Around February 2019, “an agent of Defendant Apotheca

contacted [Plaintiff Harbor Gates Capital, LLC] regarding an

opportunity to provide Defendant Apotheca with necessary

investment capital to fund ProMED’s initial pharmaceutical

grade CBD product line.” (Id. at ¶ 13).

      Before Harbor Gates invested in Apotheca, Apotheca’s

Chief Financial Officer, Defendant Saeed Talari, disclosed to

Harbor Gates “that Defendant Apotheca had only issued two (2)

other notes, and therefore, had not entered into significant

debt transactions.” (Id. at ¶ 14). “On or about February 25,

2019, Defendant Talari also advised Harbor Gates during a

phone call that “ProMED had already received approximately

$500,000.00 in preorders and had a full sales infrastructure

in place.” (Id.).

      “Based   on   this    information,        Harbor    Gates     agreed   to

invest in Defendant Apotheca’s ProMED investment opportunity

and   made   two    (2)    loans   to       Defendant    Apotheca    totaling

$280,500.00.” (Id. at ¶ 15). “Apotheca issued a six (6) month,

5% fixed convertible promissory note to Harbor Gates in the

principal amount of $165,000.00,” and “Harbor Gates funded

the March Note on March 19, 2019.” (Id. at ¶ 16). This March

Note was “due and payable on or about September 19, 2019.”

(Id.).


                                        2
      “[O]n or about April 22, 2019” — after Harbor Gates made

the first investment, but before it made the second investment

—   Talari    advised    Harbor       Gates   via   phone    call    that    the

“investment funds had been used as set forth in the March

Note and that Defendant Apotheca had received a large amount

of ProMED products and put them into the market for sale.”

(Id. at ¶ 18).

      Subsequently, “Apotheca issued a six (6) month, 5% fixed

convertible promissory note to Harbor Gates in the principal

amount of $115,500.00, and “Harbor Gates funded the April

Note on April 29, 2019.” (Id. at ¶ 19). This April Note was

“due and payable on or before October 26, 2019.” (Id.).

      However,       according    to    the   third    amended      complaint,

Talari’s statements were false and “merely a month later on

May   16,    2019,    Defendant       Apotheca   reported     cash    of    only

$168,462.00,         assets      of     $108,884.00,        liabilities       of

$931,877.00, no revenue since inception, and a net loss of

$2,512,440.00.” (Id. at ¶ 21).

      Apotheca proceeded to default on both notes, leading

Harbor Gates to send Apotheca a default notice “[o]n or about

July 18, 2019.” (Id. at ¶ 27). “[I]n spite of receiving a

default notice from Harbor Gates on or about July 18, 2019,

Defendant Apotheca [] failed to pay the required principal


                                        3
and interest, including any default interest, due under the

Notes.” (Doc. # 63 at ¶ 30).

     In response to Apotheca’s failure to pay, Harbor Gates

initiated this action against Apotheca and Talari on April

17, 2020. (Doc. # 1). The initial complaint alleged three

counts: (1) breach of contract, (2) unjust enrichment, and

(3) fraudulent inducement. (Doc. # 1). On August 19, 2020,

Harbor Gates filed a second amended complaint containing the

same three counts, but adding the allegation that Talari was

intentionally concealing his whereabouts and evading service.

(Doc. # 28 at 2-3).

     When neither defendant made an appearance in the case,

Harbor Gates applied for entry of Clerk’s default. (Doc. ##

38, 40). The Clerk entered default against Apotheca on October

1, 2020 (Doc. # 39) and against Talari on October 8, 2020.

(Doc. # 42). Harbor Gates subsequently moved for default

judgement against both Defendants. (Doc. # 44). Prior to the

Court ruling on the matter, Harbor Gates and Talari filed a

joint motion to set aside the Clerk’s default as to Talari.

(Doc. # 47). The Court granted the motion and set aside the

Clerk’s default as to Talari. (Doc. # 48). The Clerk’s entry

of default remains in place against Apotheca. (Doc. # 39).

     On January 12, 2021, Talari moved to dismiss the second


                               4
amended complaint. (Doc. # 56). The Court dismissed the second

amended complaint as a shotgun pleading on February 18, 2021,

denied Talari’s motion to dismiss as moot, and granted Harbor

Gates leave to amend. (Doc. # 62).

      Harbor Gates then filed a third amended complaint on

February 24, 2021, alleging three counts: (1) breach of

contract against Apotheca, (2) unjust enrichment               against

Apotheca, and (3) fraudulent inducement against both Apotheca

and Talari. (Doc. # 63). Talari now moves to dismiss the claim

against him (Count III). (Doc. # 66). Harbor Gates has

responded (Doc. # 67), and the Motion is ripe for review.

II.   Legal Standard

      A.   Rule 12(b)(6)

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes   them   in   the   light   most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004). Further, the Court favors the plaintiff

with all reasonable inferences from the allegations in the

complaint. Stephens v. Dep’t of Health & Human Servs., 901

F.2d 1571, 1573 (11th Cir. 1990). But,

      [w]hile a complaint attacked by a Rule 12(b)(6)
      motion to dismiss does not need detailed factual



                                    5
     allegations, a plaintiff’s obligation to provide
     the grounds of his entitlement to relief requires
     more than labels and conclusions, and a formulaic
     recitation of the elements of a cause of action
     will not do. Factual allegations must be enough to
     raise a right to relief above the speculative
     level.
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central   to   or   referenced   in   the   complaint,   and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

     B.    Rule 9(b)

     The Federal Rules of Civil Procedure accord a heightened

pleading standard to claims for fraud, requiring that they be

pled with particularity. Fed. R. Civ. P. 9(b). Under Rule

9(b), the “plaintiff must allege: (1) the precise statements,

documents, or misrepresentations made; (2) the time, place,

and person responsible for the statement; (3) the content and

manner in which these statements misled the [p]laintiffs; and

(4) what the defendants gained by the alleged fraud.” Am.

Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.




                                  6
2010) (quoting Brooks v. Blue Cross & Blue Shield of Fla.,

Inc., 116 F.3d 1364, 1380-81 (11th Cir. 1997)).

     This “requirement serves an important purpose in fraud

actions by alerting defendants to the precise misconduct with

which they are charged and protecting defendants against

spurious charges of immoral and fraudulent behavior.” W.

Coast Roofing and Waterproofing, Inc. v. Johns Manville,

Inc., 287 F. App’x 81, 86 (11th Cir. 2008) (quoting Ziemba v.

Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)).

III. Discussion

     Talari   seeks   dismissal   of   Count   III,   claiming   that

Harbor Gates “fails in all respects to state the cause of

action for fraud in the inducement.” (Doc. # 66 at 13).

     To state a claim for fraudulent inducement under Florida

law, a plaintiff must allege: (1) a false statement regarding

a material fact; (2) the statement maker’s knowledge that the

representation is false; (3) intent that the representation

induces another’s reliance; and (4) consequent injury to the

party acting in reliance. Thompkins v. Lil’ Joe Records, Inc.,

476 F.3d 1294, 1315 (11th Cir. 2007) (internal citations

omitted). The Court agrees with Harbor Gates that it has

satisfied all four elements.




                                  7
      A.   False Statement Regarding a Material Fact

      Talari   challenges     the   first   element   of    fraudulent

inducement — a false statement regarding a material fact – in

two ways. First, Talari contends that Harbor Gates fails to

allege fraud with any particularity. (Doc. # 66 at 12-13).

Specifically, Talari argues:

      Without any allegations of any particular conduct,
      or   even   general   conduct   which   meets   the
      requirements of a fraud pleading, Where is the
      fraud? in context of any of Talari’s alleged
      statements? . . . There is no particularity given
      in such pleading that point to any actual facts
      that the statements relied upon were false. Just
      mere allegations, conclusory in nature, and without
      facts to show that the statements were false.

(Id.).

      The Court disagrees. The third amended complaint alleges

several misrepresentations and omissions with specificity.

For example, Harbor Gates alleges that “[p]rior to investing

[in   Apotheca],”    Talari   disclosed     to   Harbor    Gates   “that

Defendant Apotheca had only issued two (2) other notes, and

therefore,     had    not     entered     into    significant      debt

transactions.” (Doc. # 63 at ¶ 14). But according to the third

amended complaint, this statement was false and “merely a

month later on May 16, 2019, Defendant Apotheca reported cash

of only $168,462.00, assets of $108,884.00, liabilities of

$931,877.00, no revenue since inception, and a net loss of


                                    8
$2,512,440.00.” (Id. at ¶ 21).

     Harbor Gates also claims that around February 25, 2019,

Talari falsely advised Harbor Gates, over telephone, that

“ProMED had already received approximately $500,000.00 in

preorders and had a full sales infrastructure in place.” (Id.

at ¶ 14). Similarly, Harbor Gates alleges around April 22,

2019, Talari misrepresented over the telephone that Apotheca

had “received a large amount of ProMED products and put them

into the market for sale.” (Id. at ¶ 18). According to the

third amended complaint, these statements were false because

no such infrastructure was in place and Apotheca lacked any

preorders of the ProMED products. (Id. at ¶¶ 14, 22, 24).

     These allegations clearly identify the “who, what, when,

where, and how” of the alleged fraud, Garfield, 466 F.3d at

1262, and alert Talari of the precise misconduct with which

he is charged. Ziemba, 256 F.3d at 1202. The Court therefore

agrees with Harbor Gates that it has alleged the first element

of fraudulent inducement with the requisite particularity.

     Talari’s second argument is no more persuasive. In his

Motion, Talari contends that Harbor Gates fails to satisfy

the first element because at the time the alleged statements

were made, they were true. (Doc. # 66 at 5). For support,

Talari asks the Court to take judicial notice of a brief


                              9
Apotheca filed with the Securities and Exchange Commission in

August 2019 (the “SEC Brief” or “the brief”). (Id.; Doc. #

56-2). But at this time, the Court’s scope of review is

“limited to the four corners of the complaint.” St. George v.

Pinellas Cnty., 285 F.3d 1334, 1337 (11th Cir. 2002) (internal

citation omitted). A district may only consider an extrinsic

document at the motion to dismiss stage if the document is

“(1)    central   to   the   plaintiff’s   claim,   and   (2)   its

authenticity is not challenged.” SFM Holdings, Ltd. v. Banc

of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010)

(internal citation omitted).

       The SEC brief does not fall within this exception, as it

is neither central to Harbor Gates’s claim nor unchallenged.

True, the operative complaint mentions the SEC Brief. (Doc.

# 63 at ¶ 24). But the brief is not integral to the overall

claim of fraudulent inducement, and Harbor Gates would not

“unquestionably” need to offer the document to prove its case.

Fin. Sec. Assur., Inc. v. Stephens, Inc., 500 F.3d 1276, 1285

(11th Cir. 2007). Indeed, Harbor Gates explicitly “disputes

the facts advanced in [the SEC Brief].” (Doc. # 67 at 8).

Therefore, the Court agrees with Harbor Gates that the brief

is not the kind of extrinsic document that may be considered

at this stage of the proceedings.


                                 10
      Nor will the Court take judicial notice of the substance

of the SEC Brief. As Harbor Gates points out, Federal Rule of

Evidence 201 allows a district court to take judicial notice

of   an   “adjudicative   fact   that   is   both   ‘not   subject   to

reasonable dispute’ and either (1) ‘generally known within

the trial court’s territorial jurisdiction’ or (2) ‘can be

accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.’” Grayson v. Warden, Comm’r,

Alabama Doc, 869 F.3d 1204, 1224–25 (11th Cir. 2017) (quoting

Fed. R. Evid. 201(b)). The Eleventh Circuit has provided

examples of the kinds of facts that courts may ordinarily

judicially notice: “(1) scientific facts: for instance, when

does the sun rise or set; (2) matters of geography: for

instance, what are the boundaries of a state; or (3) matters

of political history: for instance, who was president in

1958.” Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir. 1997).

      Unlike these examples, the facts set out in the SEC Brief

are heavily disputed and have no indicia of accuracy. They

are merely Apotheca’s arguments in an unrelated regulatory

matter. These are not the kind of adjudicative facts that a

court may judicially notice. Id. Talari’s construed request

for judicial notice is therefore denied.

      As the SEC Brief is neither judicially noticed nor the


                                 11
kind of extrinsic document the Court may examine at this time,

the Court agrees with Harbor Gates that the scope of review

is limited to the four corners of the complaint. And as

previously discussed, the third amended complaint alleges

several concrete examples of misstatements and omissions.

Taking these allegations as true, the Court agrees that Harbor

Gates has adequately alleged a false statement regarding a

material fact. Jackson, 372 F.3d at 1262. Talari’s argument

that the contents of the SEC Brief “completely contradict[]”

the allegations of the third amended complaint, and therefore

Harbor Gates “sets forth no facts that show that [these]

statement were false when they were [allegedly] made,” (Doc.

# 66 at 5), is more appropriate at the summary judgment stage.

     B.     Remaining Elements

     The    third   amended   complaint   likewise   satisfies   the

remaining    elements    of   a   fraudulent   inducement   claim.

Regarding the second element of knowledge, the third amended

complaint alleges that at the time the misrepresentations

were made, Talari was Apotheca’s Chief Financial Officer and

therefore knew his statements were false. (Doc. # 63 at ¶

14). The Court agrees that, from Talari’s position as CFO, it

can be inferred that Talari had knowledge of Apotheca’s

financial transactions and therefore knew his representations


                                  12
to Harbor Gates were false. See Lopes v. DWB Holding Company,

No. 6:09-cv-386-MSS-GJK, 2010 WL 11507329, at *7 (M.D. Fla.

Jul. 1, 2010) (denying a motion to dismiss where plaintiffs

alleged   that    the   defendant   knew     insufficient   funds    were

available to pay the amounts due under a contract and knew

that no payments would be made).

     Harbor Gates satisfies the third element of intent by

alleging that Talari misrepresented Apotheca’s stability in

order to induce Harbor Gates to invest in Apotheca and fund

two loans. (Doc. # 63 at ¶¶ 14-15, 18-21). Specifically,

Harbor    Gates     alleges     that       “[b]ased    on    [Talari’s

misrepresentations],       Harbor    Gates    agreed   to   invest    in

Defendant Apotheca’s ProMED investment opportunity and made

two (2) loans to Defendant Apotheca totaling $280,500.00.”

(Doc. # 63 at ¶¶ 14-16). Accepting these allegations as true,

and taking all reasonable inferences in favor of Harbor Gates,

“[Harbor Gates] ha[s] pled sufficient facts from which the

Court can infer an intent by Defendant [Talari] to induce

reliance and that [Harbor Gates’s] reliance on Defendant

[Talari’s] representations was reasonable.” See Lopes, 2010

WL 11507329, at *7 (denying motion to dismiss fraudulent

inducement claim because the plaintiffs sufficiently alleged

a scheme to defraud the plaintiffs).


                                    13
       As for the fourth element of damages, the operative

complaint claims that “in spite of receiving a default notice

from Harbor Gates on or about July 18, 2019,                     Defendant

Apotheca    has    failed    to   pay    the    required   principal     and

interest,   including       any   default      interest,   due   under   the

Notes.” (Doc. # 63 at ¶¶ 28-30). Harbor Gates thus alleges

harm flowing directly from the misrepresentations, satisfying

the fourth element.

       In sum, the third amended complaint adequately pleads

each   element     of   a   fraudulent      inducement     claim,   making

dismissal inappropriate.

       Accordingly, it is

       ORDERED, ADJUDGED, and DECREED:

(1)    Defendant Saeed Talari’s Motion to Dismiss (Doc. # 66)

       is DENIED.

(2)    Defendant Saeed Talari’s answer to Count III is due May

       20, 2021.

       DONE and ORDERED in Chambers, in Tampa, Florida, this

6th day of May, 2021.




                                    14
